  EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 31, 2003,
between Orchid BioSciences, Inc., a corporation organized under the laws of the
State of Delaware (the “Company”), and each of the purchasers (individually, a
“Purchaser” and collectively the “Purchasers”) set forth on the execution pages
hereof (the “Execution Pages”and each an“Execution Page”).

WHEREAS:

A.  The Company and each Purchaser are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
provisions of Rule 506 of Regulation D (“Regulation D”), as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”).

B.  The Company desires to sell, and each Purchaser desires to purchase, upon
the terms and conditions stated in this Agreement, units (the “Units”), each
Unit consisting of (i) one share of the Company’s Series A Convertible Preferred
Stock, par value $.001 per share (the “Preferred Shares”), convertible into
approximately 22,222.22 shares of the Company’s common stock, par value $.001
per share (the “Common Stock”) (subject to adjustment for any stock dividends,
combinations or splits with respect to the Common Stock), and (ii) a warrant, in
the form attached hereto as Exhibit B (the “Warrants”), to acquire approximately
6,666.67 shares of Common Stock (subject to adjustment for any stock dividends,
combinations or splits with respect to the Common Stock). The rights,
preferences and privileges of the Preferred Shares, including the terms upon
which such Preferred Shares are convertible into shares of Common Stock, are set
forth in the form of Certificate of Designations, Preferences and Rights
attached hereto as Exhibit A (the “Certificate of Designation”). The shares of
Common Stock issuable upon conversion of the Preferred Shares pursuant to the
Certificate of Designation are referred to herein as the “Conversion Shares” and
the shares of Common Stock issuable upon exercise of or otherwise pursuant to
the Warrants are referred to herein as the “Warrant Shares.” The Preferred
Shares, the Warrants, the Conversion Shares and the Warrant Shares are
collectively referred to herein as the “Securities” and each of them may
individually be referred to herein as a “Security.”

C.  In connection with the Closing (as defined herein) pursuant to this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights under the Securities Act and the rules and regulations
promulgated thereunder, and applicable state securities laws. This Agreement,
the Certificate of Designation, the Warrants and the Registration Rights
Agreement are collectively referred to herein as the “Transaction Documents.”

1

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers hereby agree as
follows:

1.   PURCHASE AND SALE OF UNITS.

(a)  Purchase of Units. The purchase price (the “Purchase Price”) per Unit shall
be equal to Ten Thousand Dollars ($10,000). The closing of the sale and purchase
of the Units shall occur at the offices of Drinker Biddle & Reath LLP at One
Logan Square, 18th & Cherry Streets, Philadelphia, Pennsylvania 19103 (the
“Closing”). On the date of the Closing, subject to the satisfaction (or waiver)
of the conditions set forth in Sections 6 and 7 below, the Company shall issue
and sell to each Purchaser and each Purchaser shall purchase from the Company
the number of Units identified on the signature page hereto executed by such
Purchaser.

(b)   Form of Payment. At the Closing, each Purchaser shall pay the aggregate
Purchase Price for the Units being purchased by such Purchaser hereunder by wire
transfer to the Company, in accordance with the Company’s written wiring
instructions, against delivery of the duly executed certificates representing
the Preferred Shares and Warrants being purchased by such Purchaser hereunder.
The Company shall deliver such certificates and Warrants upon receipt of such
aggregate Purchase Price.

(c)   Closing Date. Subject to the satisfaction (or waiver) of the conditions
thereto set forth in Section 6 and 7 below, the date and time of the issuance
and sale of the Securities pursuant to this Agreement shall be 12:00 noon
Eastern Time on March 31, 2003 or such other time as may be mutually agreed upon
by the Company and the Purchasers (the “Closing Date”).

2.   PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS. Each Purchaser
severally, but not jointly, represents, warrants and agrees to the Company as
follows:

(a)  Purchase for Own Account, Etc.. Such Purchaser is purchasing the Units for
such Purchaser’s own account for investment only and not with a present view
towards the public sale or distribution thereof, except pursuant to sales that
are exempt from the registration requirements of the Securities Act and/or sales
registered under the Securities Act. Such Purchaser understands that Purchaser
must bear the economic risk of this investment indefinitely, unless the
Securities are registered pursuant to the Securities Act and any applicable
state securities or blue sky laws or an exemption from such registration is
available, and that the Company has no present intention of registering the
resale of any such Securities other than as contemplated by the Registration
Rights Agreement. Notwithstanding anything in this Section 2(a) to the contrary,
by making the representations herein, the Purchaser does not agree to hold the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from the registration requirements under
the Securities Act.

(b)  Accredited Investor Status. Such Purchaser is an “Accredited Investor” as
that term is defined in Rule 501(a) of Regulation D under the Securities Act.

(c)  Reliance on Exemptions. Such Purchaser understands that the Units are being
offered and sold to such Purchaser in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

2

--------------------------------------------------------------------------------



(d)  Information. Such Purchaser is knowledgeable, sophisticated and experienced
in making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of the Securities, and such Purchaser or its counsel, if any, have been
furnished all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been specifically requested by such Purchaser or its counsel. Neither such
inquiries nor any other investigation conducted by such Purchaser or its counsel
or any of its representatives shall modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained in
Section 3 below. Such Purchaser understands that such Purchaser’s investment in
the Securities involves a high degree of risk.

(e)  Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

(f)  Transfer or Resale. Such Purchaser understands that (i) except as provided
in the Registration Rights Agreement, the sale or resale of the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and the Securities may not be transferred unless (a) the
transfer is made pursuant to and as set forth in an effective registration
statement under the Securities Act covering the Securities; or (b) such
Purchaser shall have delivered to the Company an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; or (c) sold under and in compliance with Rule 144 promulgated
under the Securities Act (or a successor rule) (“Rule 144”); or (d) sold or
transferred in accordance with applicable securities laws to an affiliate of
such Purchaser who agrees to sell or otherwise transfer the Securities only in
accordance with the provisions of this Section 2(f) and who is an Accredited
Investor; and (ii) neither the Company nor any other person is under any
obligation to register such Securities under the Securities Act or any state
securities laws (other than pursuant to the Registration Rights Agreement). The
Purchaser will not, prior to the effectiveness of the registration statement
pursuant to the Registration Rights Agreement, sell, offer to sell, solicit
offers to buy, dispose of, loan, pledge or grant any right with respect to
(collectively, a “Disposition”), the Common Stock of the Company in violation of
the Securities Act, nor will Purchaser engage in any hedging or other
transaction which is designed to or could reasonably be expected to lead to or
result in a Disposition of Common Stock of the Company by the Purchaser or any
other person or entity in violation of the Securities Act. Notwithstanding the
foregoing or anything else contained herein to the contrary, the Securities may
be pledged as collateral in connection with a bona fide margin account or other
lending arrangement, provided such pledge is consistent with applicable laws,
rules and regulations, including those promulgated under the Securities Act.

3

--------------------------------------------------------------------------------



(g)  Legends. Such Purchaser understands that the certificates for the Preferred
Shares, Warrants and, until such time as the Conversion Shares and Warrant
Shares have been registered under the Securities Act (including registration
pursuant to Rule 416 thereunder) as contemplated by the Registration Rights
Agreement or otherwise may be sold by such Purchaser under Rule 144(k), the
certificates for the Conversion Shares and Warrant Shares shall bear a
restrictive legend in substantially the following form:

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state of
the United States or in any other jurisdiction. The securities represented
hereby may not be offered, sold or transferred in the absence of an effective
registration statement for the securities under applicable securities laws
unless offered, sold or transferred pursuant to an available exemption from the
registration requirements of those laws.

The Company agrees that it shall, immediately following the Registration
Statement (as defined in the Registration Rights Agreement) being declared
effective, deliver to its transfer agent an opinion letter of counsel, opining
that at any time the Registration Statement is effective, the transfer agent
shall issue, in connection with the issuance of the Conversion Shares and
Warrant Shares, certificates representing such Conversion Shares and Warrant
Shares without the restrictive legend above, provided such Conversion Shares and
Warrant Shares are to be sold pursuant to the prospectus contained in the
Registration Statement. Upon receipt of such opinion, the Company shall cause
the transfer agent to confirm, for the benefit of the holders, that no further
opinion of counsel is required at the time of transfer in order to issue such
shares without such restrictive legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if (unless otherwise required by state securities laws) (a) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder) as contemplated by the Registration Rights
Agreement; (b) such holder provides the Company with an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Security may
be made without registration under the Securities Act; or (c) such holder
provides the Company with reasonable assurances that such Security can be sold
under Rule 144(k). In the event the above legend is removed from any Security
and thereafter the effectiveness of a registration statement covering such
Security is suspended or the Company determines that a supplement or amendment
thereto is required by applicable securities laws, then the Company may
immediately place a stop-transfer order against the certificates with respect to
the sale of any Security pursuant to such registration statement, and upon
reasonable advance written notice to such Purchaser the Company may require that
the above legend be placed on any such Security that cannot then be sold
pursuant to an effective registration statement or under Rule 144 and such
Purchaser shall cooperate in the replacement of such legend. Such legend shall
thereafter be removed when such Security may again be sold pursuant to an
effective registration statement or under Rule 144.

4

--------------------------------------------------------------------------------



(h)  Authorization; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Purchaser and are valid and binding agreements of such Purchaser
enforceable against such Purchaser in accordance with their terms.

(i)  Residency. Such Purchaser is a resident of the jurisdiction set forth under
such Purchaser’s name on the Execution Page hereto executed by such Purchaser.
The Purchaser acknowledges that the Company has represented that no action has
been or will be taken in any jurisdiction outside the United States by the
Company that would permit an offering of the Shares, or possession or
distribution of offering materials in connection with the issue of the Shares,
in any jurisdiction outside the United States where action for that purpose is
required. If the Purchaser is located or domiciled outside the United States it
agrees to comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Shares or has in
its possession or distributes any offering material, in all cases at its own
expense.

(j)  Prospectus Delivery Requirements. Each Purchaser covenants and agrees to
comply with the prospectus delivery requirements under the Securities Act with
respect to all sales of Common Stock made pursuant to a registration statement.

(k)  No Company Advice. Each Purchaser understands that nothing in this
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
Each Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.

Except as set forth in Section 2(j) above, the Purchasers’ representations and
warranties made in this Article 2 are made solely for the purpose of permitting
the Company to make a determination that the offer and sale of the Preferred
Shares and Warrants pursuant to this Agreement complies with applicable U.S.
federal and state securities laws and not for any other purpose. The Company may
not rely on such representations and warranties for any other purpose.

3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as set forth on a
Schedule of Exceptions executed and delivered by the Company to the Purchasers
at the Closing (the “Schedule of Exceptions”), the Company represents and
warrants to each Purchaser as follows:

(a)   Organization and Qualification. The Company and each of its direct or
indirect subsidiaries (as defined by Rule 405 under the Securities Act)
(collectively, the “Subsidiaries”) is a corporation duly organized and existing
in good standing under the laws of the jurisdiction in which it is incorporated,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company and each of its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary and where the failure so to qualify has had or
could reasonably be expected to have a Material Adverse Effect. “Material
Adverse Effect” means any material adverse effect on (i) the Securities, (ii)
the ability of the Company to perform its obligations hereunder or under the
other Transaction Documents or (iii) the business, operations, properties,
prospects, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole; provided, however, that any reduction in the
market price or trading volume of the Common Stock shall not, in and of itself,
be deemed to constitute a Material Adverse Effect; provided further, however,
that the foregoing shall not prevent a Purchaser from asserting that any
underlying cause of such reduction independently constitutes a Material Adverse
Effect. 

5

--------------------------------------------------------------------------------



(b)   Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement, the Warrants and the Registration Rights Agreement, to issue and sell
the Units in accordance with the terms hereof, to issue the Conversion Shares
upon conversion of the Preferred Shares in accordance with the terms of the
Certificate of Designation and to issue the Warrant Shares upon exercise of the
Warrants in accordance with the terms of such Warrants; (ii) the execution,
delivery and performance of this Agreement, the Warrants and the Registration
Rights Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares and Warrants and the issuance and reservation for issuance
of the Conversion Shares and Warrant Shares) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or any committee of the Board of Directors is
required, and (iii) this Agreement constitutes, and, upon execution and delivery
by the Company of the Warrants and the Registration Rights Agreement, such
agreements will constitute, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms. 

(c)   Stockholder Authorization. Neither the execution, delivery or performance
by the Company of this Agreement, the Warrants or the Registration Rights
Agreement nor the consummation by it of the transactions contemplated hereby or
thereby (including, without limitation, the issuance of the Preferred Shares or
Warrants or the issuance or reservation for issuance of the Conversion Shares or
Warrant Shares) requires any consent or authorization of the Company’s
stockholders, including but not limited to, consent under Rule 4350 promulgated
by the National Association of Securities Dealers, Inc. (the “NASD”) or any
similar rule. The Company’s representation with respect to the consent or
authorization of the Company’s stockholders required under Rule 4350 promulgated
by the NASD is based solely on a waiver of such requirement as set forth in a
letter from The Nasdaq Stock Market dated March 19, 2003, a copy of which has
previously been provided to each Purchaser (the “Nasdaq Waiver Letter”). The
Nasdaq Waiver Letter has not been, and the Company has not received notice
(written or oral) that it will be, rescinded, modified or revised in any way.
The Company does not believe and has no reason to believe that the Nasdaq Waiver
Letter will be rescinded, modified or revised in any way.

(d)   Capitalization. The capitalization of the Company as of the date hereof,
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Preferred Shares and Warrants)
exercisable or exchangeable for, or convertible into, any shares of capital
stock and the number of shares to be reserved for issuance upon conversion of
the Preferred Shares and exercise of the Warrants is set forth on Schedule 3(d).
All of such outstanding shares of capital stock have been, or upon issuance in
accordance with the terms of any such warrants, options or preferred stock, will
be, validly issued, fully paid and non-assessable. No shares of capital stock of
the Company (including the Preferred Shares, the Conversion Shares and the
Warrant Shares) are subject to preemptive rights or any other similar rights of
the stockholders of the Company or any liens or encumbrances. Except for the
Securities and as set forth on Schedule 3(d), as of the date of this Agreement,
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exercisable or exchangeable for, any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
nor are any such issuances or arrangements contemplated, and (ii) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of its or their securities under the
Securities Act (except the Registration Rights Agreements). Schedule 3(d) sets
forth all of the Company issued securities or instruments containing
antidilution or similar provisions that will be triggered by, and all of the
resulting adjustments that will be made to such securities and instruments as a
result of, the issuance of the Securities in accordance with the terms of this
Agreement, the Certificate of Designation or the Warrants. The Company has
furnished to the Purchasers true and correct copies of the Company’s Certificate
of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”), the Company’s Bylaws as in effect on the date hereof (the
“Bylaws”), and all other instruments and agreements governing securities
convertible into or exercisable or exchangeable for capital stock of the
Company. The Certificate of Designation, in the form attached hereto, will be
duly filed prior to Closing with the Secretary of State of the State of Delaware
and, upon the issuance of the Preferred Shares in accordance with the terms
hereof, each Purchaser shall be entitled to the rights set forth therein.

6

--------------------------------------------------------------------------------



(e)   Issuance of Shares. The Preferred Shares are duly authorized and, upon
issuance, delivery and payment therefore in accordance with the terms of this
Agreement and the Certificate of Designation, will be validly issued, fully paid
and non-assessable, and free from all taxes, liens, claims and encumbrances
(other than restrictions on transfer contained in this Agreement and in the
Registration Rights Agreements) and will not be subject to preemptive rights,
rights of first refusal or other similar rights of stockholders of the Company
and the issuance of the Preferred Shares in accordance with the terms of this
Agreement and the Certificate of Designation will not impose personal liability
on the holders thereof. The Conversion Shares are duly authorized and reserved
for issuance, and, upon conversion of the Preferred Shares in accordance with
the terms thereof, will be validly issued, fully paid and non-assessable, and
free from all taxes, liens, claims and encumbrances (other than restrictions on
transfer contained in this Agreement and in the Registration Rights Agreements)
and will not be subject to preemptive rights, rights of first refusal or other
similar rights of stockholders of the Company and the issuance of the Conversion
Shares in accordance with the terms of this Agreement and the Certificate of
Designation will not impose personal liability upon the holder thereof. The
Warrant Shares shall be duly authorized and reserved for issuance, and, upon
exercise of the Warrants in accordance with the terms thereof, will be validly
issued, fully paid and non-assessable, and free from all taxes, liens, claims
and encumbrances (other than restrictions on transfer contained in this
Agreement and in the Registration Rights Agreements) and will not be subject to
preemptive rights, rights of first refusal or other similar rights of
stockholders of the Company and the issuance of the Warrant Shares in accordance
with the terms of this Agreement and the Warrant will not impose personal
liability upon the holder thereof.

7

--------------------------------------------------------------------------------



(f)   No Conflicts. The execution, delivery and performance of this Agreement,
the Warrants and the Registration Rights Agreement by the Company, the
performance by the Company of its obligations under the Certificate of
Designation, and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
reservation for issuance, as applicable, of the Preferred Shares, Warrants,
Conversion Shares and Warrant Shares) will not (i) result in a violation of the
Certificate of Incorporation or Bylaws or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment
(including, without limitation, the triggering of any anti-dilution provisions),
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and rules or regulations of
any self-regulatory organizations (except to the extent any such violation has
been waived in the Nasdaq Waiver Letter) to which either the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected (except, with respect to clause (ii), for such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that have not had and could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect). Neither the Company nor any of its
Subsidiaries is in violation of its Certificate of Incorporation, Bylaws or
other organizational documents and neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which, with notice or
lapse of time or both, would put the Company or any of its Subsidiaries in
default) under, nor has there occurred any event giving others (with notice or
lapse of time or both) any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party. The businesses of the Company and its
Subsidiaries are not being conducted, and shall not be conducted so long as a
Purchaser owns any of the Preferred Shares, in violation of any law, ordinance
or regulation of any governmental entity, except for possible violations the
sanctions for which either singly or in the aggregate have not had and could not
reasonably be expected to have a Material Adverse Effect. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under its Certificate of Incorporation or the laws of
the state of its incorporation which is or could become applicable to the
Purchasers as a result of the transactions contemplated by this Agreement,
including without limitation, the Company’s issuance of the Securities and any
and all Purchaser’s ownership of the Securities or the Purchaser’s ownership of
the Common Stock. Except as specifically contemplated by this Agreement and the
Registration Rights Agreement, the Company is not required to obtain any
consent, approval, authorization or order of, or make any filing or registration
with, any court or governmental agency or any regulatory or self regulatory
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement, the Warrants or the Registration Rights Agreement or to
perform its obligations under the Certificate of Designation, in each case in
accordance with the terms hereof or thereof. Except as set forth on Schedule
3(f) of the Schedule of Exceptions, the Company is not in violation of the
listing requirements of the Nasdaq National Market (“NNM”) and has received no
notice regarding the potential delisting of the Common Stock by the NNM.

8

--------------------------------------------------------------------------------



(g)   SEC Documents, Financial Statements. All reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to herein as the “SEC Documents”) have been timely filed by the Company
(within applicable extension periods) since March 1, 2002. The SEC Documents are
available on the SEC’s web site at www.sec.gov and to the extent requested by
any Purchaser, the Company has delivered to each such Purchaser true and
complete copies of the SEC Documents. With respect to SEC Documents filed on or
after May 10, 2000, as of their respective dates, such SEC Documents complied in
all material respects with the requirements of the Exchange Act or the
Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings made prior to the date hereof). As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC
applicable with respect thereto. Such financial statements have been prepared in
accordance with U.S. generally accepted accounting principles (“GAAP”),
consistently applied during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to immaterial year-end audit adjustments). Except as set
forth in the financial statements of the Company included in the SEC Documents
filed prior to the date hereof or as set forth in Schedule 3(g) of the Schedule
of Exceptions, the Company has no liabilities, contingent or otherwise, other
than (i) liabilities incurred in the ordinary course of business subsequent to
the date of such financial statements and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
GAAP to be reflected in such financial statements, which liabilities and
obligations referred to in clauses (i) and (ii), individually or in the
aggregate, are not material to the financial condition or operating results of
the Company. After giving effect to the sale and purchase of Securities at the
Closing pursuant to this Agreement, as of the Closing, the Company shall be
legally permitted to pay a dividend in accordance with the Delaware General
Corporation Law.

(h)   Absence of Certain Changes. Except as publicly disclosed in the SEC
Documents, or as disclosed in press releases or other “public disclosures” (as
such term is defined in Section 101(e) of Regulation FD of the Exchange Act
delivered to the Purchasers by the Company prior to the date hereof, since
September 30, 2002, there has been no material adverse change and no material
adverse development in the business, properties, operations, prospects,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, except as disclosed in the SEC Documents filed
prior to the date hereof. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy or receivership law nor does the Company or any of its Subsidiaries
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings with respect to the Company or any of its
Subsidiaries.

9

--------------------------------------------------------------------------------



(i)   Transactions With Affiliates. Except as publicly disclosed in the SEC
Documents, or as disclosed in press releases or other “public disclosures”
delivered to the Purchasers by the Company prior to the date hereof, and other
than the grant of stock options pursuant to option plans disclosed in such SEC
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for ordinary course services solely in their capacity as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or any corporation, partnership, trust or
other entity in which any such officer, director, or employee has an ownership
interest of five percent or more or is an officer, director, trustee or partner.

(j)   Absence of Litigation. Except as publicly disclosed in the SEC Documents,
press releases or other “public disclosures” delivered to the Purchasers by the
Company prior to the date hereof, there is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body, including, without limitation, the SEC or
NASD, pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company, any of its Subsidiaries, or any of
their respective directors or officers in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, there are no facts which, if known by a potential claimant or
governmental authority, could give rise to a claim or proceeding which, if
asserted or conducted with results unfavorable to the Company or any of its
Subsidiaries, could reasonably be expected to have a Material Adverse Effect.

(k)   Intellectual Property. Each of the Company and its Subsidiaries owns or is
duly licensed to use all patents, patent applications, trademarks, trademark
applications, trade names, service marks, copyrights, copyright applications,
licenses, permits, inventions, discoveries, processes, scientific, technical,
engineering and marketing data, object and source codes, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other similar rights and
proprietary knowledge (collectively, “Intangibles”) necessary for the conduct of
its business as now being conducted. To the best knowledge of the Company,
neither the Company nor any Subsidiary of the Company infringes or is in
conflict with any right of any other person with respect to any Intangibles.
Except as set forth on Schedule 3(k) of the Schedule of Exceptions, neither the
Company nor any of its Subsidiaries has received written notice of any pending
conflict with or infringement upon such third party Intangibles. Set forth on
Schedule 3(k) of the Schedule of Exceptions, is a list of each patent,
registered copyright, copyright application, registered trademark, trademark
application, license or permit for which the termination of the Company’s
ownership of, or right to use, could reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has entered into
any consent agreement, indemnification agreement, forbearance to sue or
settlement agreement with respect to the validity of the Company’s or its
Subsidiaries’ ownership or right to use its Intangibles and there is no
reasonable basis for any such claim to be successful. To the Company’s
knowledge, the Intangibles are valid and enforceable and no registration
relating thereto has lapsed, expired or been abandoned or canceled or is the
subject of cancellation or other adversarial proceedings, and all applications
therefor are pending and in good standing. The Company and its Subsidiaries have
complied, in all material respects, with their respective contractual
obligations relating to the protection of the Intangibles used pursuant to
licenses. To the Company’s knowledge, no person is infringing on or violating
the Intangibles owned or used by the Company or its Subsidiaries.

10

--------------------------------------------------------------------------------



(l)   Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer or, to the Company’s knowledge, any
employee or other person acting on behalf of the Company or any Subsidiary has,
in the course of his actions for, or on behalf of, the Company, used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977; or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

(m)   Disclosure. All information relating to or concerning the Company and/or
any Subsidiary or Subsidiaries set forth in this Agreement or provided to any
Purchaser pursuant to Section 2(d) hereof or otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial conditions, which has
not been publicly disclosed but, under applicable law, rule or regulation, would
be required to be disclosed by the Company in a registration statement filed on
the date hereof by the Company under the Securities Act with respect to a
primary issuance of the Company’s securities.

(n)   Acknowledgment Regarding Purchasers’ Purchase of the Units. The Company
acknowledges and agrees that none of the Purchasers is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement or the transactions contemplated hereby, the relationship between
the Company and the Purchasers is “arms-length” and any statement made by any
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Purchaser’s purchase of Securities and has not been relied upon by the Company,
its officers or directors in any way. The Company further acknowledges that the
Company’s decision to enter into this Agreement has been based solely on an
independent evaluation by the Company and its representatives.

11

--------------------------------------------------------------------------------



(o)   Listing. The Company has filed a Notification Form: Listing of Additional
Shares with respect to the Common Shares and the Warrant Shares with the NNM.

(p)   Form S-3 Eligibility. The Company is currently eligible to register the
resale of its Common Stock on a registration statement filed on Form S-3 under
the Securities Act. There exist no facts or circumstances that would prohibit or
delay the preparation and filing of a registration statement on Form S-3 with
respect to the Registrable Securities (as defined in the Registration Rights
Agreement). The Company has no basis to believe that its past or present
independent public auditors will withhold their consent to the inclusion, or
incorporation by reference, of their audit opinion concerning the Company’s
financial statements which are included in the Registration Statement required
to be filed pursuant to the Registration Rights Agreement.

(q)   No General Solicitation. Neither the Company nor any distributor
participating on the Company’s behalf in the transactions contemplated hereby
(if any) nor any person acting for the Company, or any such distributor, has
conducted any “general solicitation,” as such term is defined in Regulation D,
with respect to any of the Securities being offered hereby.

(r)   No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration of the Securities being
offered hereby under the Securities Act or cause this offering of Securities to
be integrated with any prior offering of securities of the Company for purposes
of the Securities Act or any applicable stockholder approval provisions,
including, without limitation, Rule 4350(i) of the NASD or any similar rule.

(s)   No Brokers. The Company has taken no action which would give rise to any
claim by any person for brokerage commissions or finder’s fees or for similar
payments by any Purchaser relating to this Agreement or the transactions
contemplated hereby. Other than (i) Punk, Ziegel & Company, L.P. (“Punk
Ziegel”), (ii) SCO Securities LLC (“SCO,” and together with Punk Ziegel, the
“Placement Agents”), or (iii) as contemplated in Section 4(e) of this Agreement
or in any of the other Transaction Documents, no other person or entity is
entitled to payment by the Company of fees, commissions and reimbursement of
expenses in connection with the transactions contemplated hereby.

(t)   Acknowledgment Regarding Securities. The Company’s executive officers have
studied and fully understand the nature of the Securities being sold hereunder.
The Company acknowledges that its obligation to issue Conversion Shares upon
conversion of the Preferred Shares in accordance with the Certificate of
Designation is, other than as set forth in the Certificate of Designation,
absolute and unconditional, regardless of the dilution that such issuance may
have on the ownership interests of other stockholders and the availability of
remedies provided for in the Transaction Documents relating to a failure or
refusal to issue Conversion Shares. Taking the foregoing into account, the
Company’s Board of Directors has determined in its good faith business judgment
that the issuance of the Preferred Shares and Warrants hereunder and the
consummation of the other transactions contemplated hereby are in the best
interests of the Company and its stockholders. The Company fully intends to
honor its obligations hereunder to issue Conversion Shares upon conversion of
the Preferred Shares regardless of the dilution that such issuance may have on
the ownership interests of other stockholders and the availability of remedies
provided for in the Transaction Documents relating to their failure or refusal
to issue Conversion Shares.

12

--------------------------------------------------------------------------------



(u)   Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and merchantable title to all personal
property owned by them that is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries. Any real property and facilities held under
lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

(v)   Tax Status. Except as set forth in the SEC Documents, the Company and each
of its Subsidiaries has made or filed all foreign, U.S. federal, state and local
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company has not executed a waiver with respect to
any statute of limitations relating to the assessment or collection of any
federal, state or local tax. None of the Company’s tax returns is presently
being audited by any taxing authority.

(w)   Key Employees. Each of the Company’s directors, officers and any Key
Employee (as defined below) is currently serving the Company in the capacity
disclosed in the SEC Documents. No Key Employee is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each Key Employee does not subject the Company or any Subsidiary
to any liability with respect to any of the foregoing matters. No Key Employee
has, to the knowledge of the Company and its Subsidiaries, any intention to
terminate or limit his employment with, or services to, the Company or any
Subsidiary, nor is any such Key Employee subject to any constraints which would
cause such employee to be unable to devote his full time and attention to such
employment or services. “Key Employee” means the persons listed on Schedule 3(v)
of the Schedule of Exceptions and any individual who assumes or performs any of
the duties of a Key Employee.

(x)   Employee Relations. (i) Neither the Company nor any of its Subsidiaries is
involved in any material union labor dispute nor, to the knowledge of the
Company or any of its Subsidiaries, is any such dispute threatened. The Company
and its Subsidiaries believe that their relations with their employees are good.
No executive officer (as defined in Rule 501(f) of the Securities Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company; and (ii) the Company and
its Subsidiaries are in compliance with all federal, state, local and foreign
laws and regulations respecting employment and employment practices, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

13

--------------------------------------------------------------------------------



(y)   Insurance. The Company has in force fire, casualty, product liability and
other insurance policies, with extended coverage, sufficient in amount to allow
it to replace any of its material properties or assets which might be damaged or
destroyed or sufficient to cover liabilities to which the Company may reasonably
become subject, and such types and amounts of other insurance with respect to
its business and properties, on both a per occurrence and an aggregate basis, as
are customarily carried by persons engaged in the same or similar business as
the Company. No default or event has occurred that could give rise to a default
under any such policy.



(z)   Environmental Matters. There is no environmental litigation or other
environmental proceeding pending or, to the Company’s knowledge, threatened by
any governmental regulatory authority or others with respect to the current or
any former business of the Company or its Subsidiaries or any partnership or
joint venture currently or at any time affiliated with the Company or its
subsidiaries. No state of facts exists as to environmental matters or Hazardous
Substances (as defined below) that involves the reasonable likelihood of a
material capital expenditure by the Company or its Subsidiaries or that may
otherwise have a Material Adverse Effect. No Hazardous Substances have been
treated, stored or disposed of, or otherwise deposited, in or on the properties
owned or leased by the Company or its Subsidiaries or by any partnership or
joint venture currently or at any time affiliated with the Company or its
Subsidiaries in violation of any applicable environmental laws. The
environmental compliance programs of the Company and its Subsidiaries comply in
all respects with all environmental laws, whether federal, state or local,
currently in effect. As used herein, “Hazardous Substances” means any substance,
waste, contaminant, pollutant or material that has been determined by any
governmental authority to be capable of posing a risk of injury to health,
safety, property or the environment.



(aa)   Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities which are material to conduct its
business, and neither the Company nor any of its Subsidiaries has received any
written notice of any proceeding relating to the revocation or modification of
any such certificate, authorization or permit.

4.   COVENANTS.

(a)   Best Efforts. The parties shall use their best efforts timely to satisfy
each of the conditions described in Section 6 and Section 7 of this Agreement.

14

--------------------------------------------------------------------------------



(b)   Form D: Blue Sky Laws. The Company shall file with the SEC a Form D with
respect to the Securities as required under Regulation D and provide a copy
thereof to each Purchaser promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to each Purchaser
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States or obtain exemption therefrom. Within two (2)
trading days after the Closing Date, the Company shall file a Form 8-K
concerning this Agreement and the transactions contemplated hereby, which Form
8-K shall attach this Agreement and its Exhibits as exhibits to such Form 8-K
(the “8-K Filing”). From and after the 8-K Filing, the Company hereby
acknowledges that no Purchaser shall be in possession of any material nonpublic
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, employees and agents
not to, provide any Purchaser with any material nonpublic information regarding
the Company or any of its Subsidiaries from and after the 8-K Filing without the
express written consent of such Purchaser, provided, however, that a Purchaser
which exercises its rights under Section 4(n) shall be deemed to have given such
express written consent. In the event of a breach of the foregoing covenant by
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents, in addition to any other remedy
provided herein or in the other Transaction Documents, a Purchaser shall have
the right to request in writing that the Company promptly make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material nonpublic information. If the Company refuses to promptly make
such a disclosure, the Company and the requesting Purchaser shall meet (in
person or telephonically) within two (2) business days to resolve the issue.
Unless the parties agree that disclosure is not required, the Company shall
either: (i) commence a Disclosure Delay Period (as defined in the Registration
Rights Agreement), or (ii) if the Company’s Board of Directors does not believe
in good faith that the conditions to commencing a Disclosure Delay Period set
forth in the Registration Rights Agreement have been satisfied, make a prompt
public disclosure of the nonpublic information at issue. Subject to the
foregoing, neither the Company nor any Purchaser shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of any Purchaser, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) each Purchaser shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release if such press release or other public
disclosure contains the name of such Purchaser).

(c)   Reporting Status. So long as any Purchaser beneficially owns any of the
Securities, the Company shall timely file (within applicable extension periods)
all reports required to be filed with the SEC pursuant to the Exchange Act, and
the Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would permit such termination. In addition, the Company shall take
all actions necessary to meet the “registrant eligibility” requirements set
forth in the general instructions to Form S-3 or any successor form thereto, to
continue to be eligible to register the resale of its Common Stock on a
registration statement on Form S-3 under the Securities Act.

15

--------------------------------------------------------------------------------



(d)   Use of Proceeds. The Company shall use the proceeds from the sale of the
Preferred Shares and Warrants for general corporate purposes and working
capital. Such proceeds shall not be used to (i) pay dividends (other than
dividends on the Preferred Shares); (ii) pay for any increase in executive
compensation or make any loan or other advance to any officer, employee,
shareholder, director or other affiliate of the Company, without the express
approval of the Board of Directors acting in accordance with past practice;
(iii) purchase debt or equity securities of any entity (including redeeming the
Company’s own securities), except for (A) evidences of indebtedness issued or
fully guaranteed by the United States of America and having a maturity of not
more than one year from the date of acquisition, (B) in certificates of deposit,
notes, acceptances and repurchase agreements having a maturity of not more than
one year from the date of acquisition issued by a bank organized in the United
States having capital, surplus and undivided profits of at least $500,000,000,
(C) in investment-grade commercial paper having a maturity of not more than one
year from the date of acquisition, and (D) in money market accounts sponsored by
banks and other financial institutions, provided that the investments consist
principally of the types of investments described in clauses (A), (B), or (C)
above; or (iv) make any investment not directly related to the Business.

(e)   Expenses. The Company shall pay to SDS Capital Partners (“SDS Capital”) at
the Closing, reimbursement for the out-of-pocket expenses reasonably incurred by
SDS Capital, its affiliates, and its or their advisors in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
agreements to be executed in connection herewith, including, without limitation,
such advisors’ reasonable due diligence and attorneys’ fees and expenses, up to
an aggregate of $35,000 (the “Expenses”). The Company has heretofore paid
$15,000 toward the Expenses of the Purchasers. At the Closing, any excess
Expenses will be paid by delivery by the Company of a Company check of
immediately available funds or wire transfer to SDS Capital. In addition, from
time to time thereafter, upon SDS Capital’s written request, the Company shall
pay to SDS Capital such additional Expenses, if any, not covered by such
payment, in connection with the negotiation, preparation, execution and delivery
of this Agreement. In the event the Purchasers expect their actual out-of-pocket
expenses to exceed $35,000, the Purchasers shall seek approval from the Company
(not to be unreasonably withheld or delayed) in advance of incurring any such
additional expenses, and any such approved expenses shall be reimbursed by the
Company.

(f)   Financial Information. Until a Purchaser transfers, assigns or sells all
of its Securities, the Company shall notify such Purchaser:  (i) within ten (10)
days of filing with the SEC, its Annual Report on Form 10-K, its Quarterly
Reports on Form 10-Q, its proxy statements and any Current Reports on Form 8-K;
and (ii) within one (1) day after release all press releases issued by the
Company or any of its Subsidiaries.

(g)   Reservation of Shares. The Company shall at all times have authorized and
reserved for the purpose of issuance a sufficient number of shares of Common
Stock to provide for the full conversion of the outstanding Preferred Shares and
issuance of the Conversion Shares in connection therewith and the full exercise
of the Warrants and the issuance of the Warrant Shares in connection therewith,
in each case to the extent required by the Certificate of Designation and the
Warrants.

(h)   Listing. The Company shall have filed a Notification Form: Listing of
Additional Shares with respect to the Common Shares and the Warrant Shares with
the NNM on or before the Closing. From the time that such listing form has been
accepted and thereafter, the Company shall maintain, so long as any Purchaser
(or any of their affiliates) own any Securities, the listing of all Conversion
Shares and Warrant Shares from time to time issuable upon conversion of the
Preferred Shares and exercise of the Warrants on each national securities
exchange or automated quotation system on which shares of Common Stock are
currently listed. The Company will use its reasonable best efforts to continue
the listing and trading of its Common Stock on the NNM, the New York Stock
Exchange (“NYSE”), the American Stock Exchange (“AMEX”) or the Nasdaq SmallCap
Market (the “SmallCap”) and will comply in all material respects with the
reporting, filing and other obligations under the bylaws or rules of the NASD
and such exchanges, as applicable. The Company shall promptly provide to each
holder of Preferred Shares and/or Warrants copies of any notices it receives
regarding the continued eligibility of the Common Stock for trading on the NNM
or, if applicable, any securities exchange or automated quotation system on
which securities of the same class or series issued by the Company are then
listed or quoted, if any.

16

--------------------------------------------------------------------------------



(i)   Corporate Existence. So long as a Purchaser beneficially owns any
Securities, the Company shall maintain its corporate existence, and in the event
of a merger, consolidation or sale of all or substantially all of the Company’s
assets, the Company shall ensure that the surviving or successor entity in such
transaction assumes the Company’s obligations hereunder and under the
Certificate of Designation, the Warrants and the agreements and instruments
entered into in connection herewith regardless of whether or not the Company
would have had a sufficient number of shares of Common Stock authorized and
available for issuance in order to effect the conversion of all Preferred Shares
and exercise in full of all Warrants outstanding as of the date of such
transaction. Notwithstanding the foregoing, the Company covenants and agrees
that it will not engage in any merger, consolidation or sale of all or
substantially all of its assets at any time prior to the effectiveness of the
Registration Statement required to be filed pursuant to the Registration Rights
Agreement without providing each Purchaser with written notice of such
transaction at least 30 days prior to the consummation of such transaction.

(j)   No Integrated Offerings. The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause this offering of the Securities to be integrated with
any other offering of securities by the Company for purposes of any stockholder
approval provision applicable to the Company or its securities.

(k)   Legal Compliance. The Company shall conduct its business and the business
of its subsidiaries in compliance with all laws, ordinances or regulations of
governmental entities applicable to such businesses, except where the failure to
do so would not have a Material Adverse Effect.

(l)   Redemptions and Dividends. So long as any Purchaser beneficially owns any
Preferred Shares, the Company shall not, without first obtaining the written
approval of the holders of a majority of the Preferred Shares then outstanding,
repurchase, redeem, or declare or pay any cash dividend or distribution on, any
shares of capital stock of the Company; provided, however, that the foregoing
shall not prohibit the Company from repurchasing, redeeming or declaring or
paying cash dividends or distributions on Preferred Shares provided that any
such repurchases, redemptions, dividends and distributions are made solely in
accordance with the terms of such Preferred Shares as in effect on the date
hereof.

17

--------------------------------------------------------------------------------



(m)   Information. The Company will furnish to each Purchaser, so long as it
holds any Preferred Shares, within 10 days of the filing with the SEC of its
annual reports on Form 10-K, a certificate of the President, a Vice President or
a senior financial officer of the Company stating that, based upon such
examination or investigation and review of this Agreement as in the opinion of
the signer is necessary to enable the signer to express an informed opinion with
respect thereto, neither the Company nor any of its Subsidiaries is or has
during such period been in default in the performance or observance of any of
the terms, covenants or conditions hereof, or, if the Company or any of its
Subsidiaries shall be or shall have been in default, specifying all such
defaults, and the nature and period of existence thereof, and what action the
Company or such Subsidiary has taken, is taking or proposes to take with respect
thereto. The Company will keep at its principal executive office a true copy of
this Agreement (as at the time in effect), and cause the same to be available
for inspection at such office during normal business hours and upon reasonable
notice by any holder of Securities or any prospective transferee of Securities
designated by a holder thereof.

(n)   Inspection of Properties and Books. So long as any Purchaser shall hold
any Securities, such Purchaser and its representatives and agents (collectively,
the “Inspectors”) shall have the right, at such Purchaser’s expense during
normal business hours and upon reasonable notice, to visit and inspect any of
the properties of the Company and of its Subsidiaries, to examine the books of
account and records of the Company and of its Subsidiaries, to make or be
provided with copies and extracts therefrom, to discuss the affairs, finances
and accounts of the Company and of its Subsidiaries with, and to be advised as
to the same by, its and their officers, employees and independent public
accountants (and by this provision the Company authorizes such accountants to
discuss such affairs, finances and accounts, whether or not a representative of
the Company is present) all at such reasonable times and intervals and to such
reasonable extent as such Purchaser may desire; provided, however, that each
Inspector shall hold in confidence and shall not make any disclosure (except to
such Purchaser) of any such information which the Company determines in good
faith to be confidential, and of which determination the Inspectors are so
notified, unless (a) the disclosure of such information is necessary to avoid or
correct a misstatement or omission in any Registration Statement filed pursuant
to the Registration Rights Agreement, (b) the release of such information is
ordered pursuant to a subpoena or other order from a court or government body of
competent jurisdiction, or (c) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement. Each Purchaser agrees that it shall, upon learning that
disclosure of such information is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the information
deemed confidential.

(o)   Issuance Limitation. If the Company is prohibited by Rule 4350 of the NASD
or any successor or similar rule, or the rules of any other securities exchange
or electronic trading system on which the Common Stock is then listed or traded
(a “Triggering Event”), from issuing all of the shares of Common Stock issuable
upon complete conversion of the Preferred Shares and complete exercise of the
Warrants (without giving effect to the limitations on conversion and exercise
contained in Article IV.C of the Certificate of Designations and Section 7(g) of
the Warrants), the Company shall immediately notify the holders of such
Triggering Event and, within a period of five (5) days after the occurrence of
such Triggering Event, purchase from each holder of the Preferred Shares, at a
per share purchase price equal to the greater of (i) the amount by which the
Market Price (as defined below) exceeds the then applicable Conversion Price and
(ii) an amount equal to the then applicable Conversion Price multiplied by 125%
(the “Per Share Price”), such whole number of Preferred Shares such that the
Common Stock issuable upon complete conversion of the Preferred Shares and
complete exercise of the Warrants (without giving effect to the limitations on
conversion and exercise contained in Article IV.C of the Certificate of
Designations and Section 7(g) of the Warrants) is no longer prohibited by Rule
4350 of the NASD (or any successor or similar rule) or the rules of any other
securities exchange or electronic trading system on which the Common Stock is
then listed or traded. In the event that Company fails to pay all or any portion
of the Per Share Price in accordance with this Section 4(o), the Company shall
immediately deliver to each holder of Preferred Shares to which any portion of
the Per Share Price is due and payable, a promissory note, payable upon demand,
in a principal amount equal to the amount of the Per Share Price that such
holder is owed in accordance with this Section 4(o), and otherwise in form and
substance satisfactory to such holder. For the sake of clarity, in the event
that the Conversion Price equals or exceeds the Market Price at any time this
Section 4(o) is applicable, the Per Share Price shall be an amount equal to the
then applicable Conversion Price multiplied by 125%. Any promissory note issued
by the Company in accordance with this Section 4(o) shall bear interest at a
rate equal to the lesser of 15% per annum (calculated on a 360 day a year basis)
and the highest rate permitted by applicable law.

18

--------------------------------------------------------------------------------



For purposes of this Section 4(o), the term "Market Price," as of any date, (i)
means the average closing bid price for the Common Stock as reported on the NNM
by Bloomberg Financial Markets ("Bloomberg") or other nationally recognized
reporting service, at the option of the holder hereof, for the five (5)
consecutive trading days immediately preceding such date, or (ii) if the NNM is
not the principal trading market for the shares of Common Stock, the average of
the reported bid prices reported by Bloomberg or such other nationally
recognized reporting service on the principal trading market for the Common
Stock during the same period, or, if there is no bid price for such period, the
last sales price reported by Bloomberg or such service for such period, or (iii)
if the foregoing do not apply, the last bid price of such security in the
over-the-counter market on the pink sheets for such security as reported by
Bloomberg or such service, or if no bid price is so reported for such security,
the last sale price of such security as reported by Bloomberg or such service,
or (iv) if market value cannot be calculated as of such date on any of the
foregoing bases, the Market Price shall be the average fair market value as
reasonably determined by an investment banking firm selected by the Company and
reasonably acceptable to the holder, with the costs of the appraisal to be borne
by the Company.

(p)   Waivers and Consents. Prior to the effectiveness of any Registration
Statement filed in accordance with Section 2(a) of the Registration Rights
Agreement, the Company shall have obtained proper waivers from any security
holders having registration rights.

(q)   Confidential Agreement. Except for any disclosure required by applicable
law or rules of the SEC or NASD, the Company and each Purchaser will, and will
direct its respective representatives to, hold in confidence all information
concerning this Agreement and the placement of shares hereunder until the
earlier of such time as (i) the Company has made a public announcement
concerning the Agreement and the placement of shares hereunder or (ii) this
Agreement is terminated.

19

--------------------------------------------------------------------------------



5.   TRANSFER AGENT INSTRUCTIONS.

(a)   The Company shall instruct its transfer agent to issue certificates
(subject to the legend and other provisions hereof and in the Certificate of
Designation and the Warrants), registered in the name of each Purchaser or its
nominee, for the Conversion Shares and the Warrant Shares in such amounts as
specified from time to time by such Purchaser to the Company upon conversion of
the Preferred Shares or exercise of the Warrants, as applicable. To the extent
and during the periods provided in Sections 2(f) and 2(g) of this Agreement, all
such certificates shall bear the restrictive legend specified in Section 2(g) of
this Agreement.

(b)   The Company warrants that no instruction other than such instructions
referred to in this Section 5, the Registration Rights Agreement and stop
transfer instructions to give effect to Section 2(f) or 2(g) hereof, will be
given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights Agreement.
Nothing in this Section shall affect in any way each Purchaser’s obligations and
agreement set forth in Section 2(g) hereof to resell the Securities pursuant to
an effective registration statement or under an exemption from the registration
requirements of applicable securities law.

(c)   If any Purchaser provides the Company and the transfer agent with an
opinion of counsel, which opinion of counsel shall be in form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that the Securities have been sold or transferred pursuant to an
exemption from registration, or any Purchaser provides the Company with an
opinion of counsel, which opinion of counsel shall be in form, substance and
scope customary for opinions of counsel in comparable transactions and
reasonably acceptable to the Company, to the effect that such Securities may be
sold under Rule 144(k), the Company shall permit the transfer and, in the case
of the Conversion Shares and Warrant Shares, promptly instruct its transfer
agent to issue one or more certificates in such name and in such denominations
as specified by such Purchaser.

6.   CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Units to each
Purchaser hereunder is subject to the satisfaction, at or before the Closing, of
each of the following conditions thereto, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.

(a)   Each Purchaser shall have executed such Purchaser’s Execution Page to this
Agreement and the Registration Rights Agreement and delivered executed copies of
the same to the Company via facsimile, to be followed with originals sent via
overnight mail.

(b)   Each Purchaser shall have delivered such Purchaser’s Purchase Price for
the Units being purchased at the Closing in accordance with Section 1(b) above.

(c)   The representations and warranties of each Purchaser shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which representations and warranties shall be true and correct as of such
date), and such Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Purchaser at or
prior to the Closing Date.

20

--------------------------------------------------------------------------------





(d)   No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

(e)   The Company shall have either (i) received the Nasdaq Waiver Letter and
shall have provided the notice to its shareholders required by Rule
4350(i)(2)(B) promulgated by the NASD or (ii) received shareholder approval of
the transaction contemplated hereby and by the other Transaction Documents.

7.   CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE. The obligation of
each Purchaser hereunder to purchase the Units to be purchased by it at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that such conditions are for such
Purchaser’s sole benefit and may be waived by such Purchaser at any time in such
Purchaser’s sole discretion:

(a)   The Company shall have executed this Agreement, the Warrants and the
Registration Rights Agreement, and delivered executed original copies of the
same to such Purchaser.

(b)   The Certificate of Designation shall have been filed and accepted for
filing with the Secretary of State of the State of Delaware and a copy thereof
certified by the Secretary of State of Delaware shall have been delivered to
such Purchaser.

(c)   The Company shall have delivered to such Purchaser duly executed
certificates and Warrants (each in such denominations as such Purchaser shall
request) representing the Preferred Shares and Warrants being so purchased by
such Purchaser at the Closing in accordance with Section 1(b) above.

(d)   The Common Stock shall be authorized for quotation and listed on the NNM
and trading in the Common Stock (or on the NNM generally) shall not have been
suspended by the SEC or the NNM.

(e)   The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which representations and warranties shall be true and correct as of such
date), and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. The Company shall have delivered for the benefit of the
Purchasers, a certificate, executed by the Chief Financial Officer of the
Company after reasonable investigation, dated as of the Closing Date to the
foregoing effect and as to such other matters as may reasonably be requested by
such Purchaser prior to the Closing.

21

--------------------------------------------------------------------------------



(f)   No statute, rule, regulation, executive order, decree, ruling, injunction,
action or proceeding shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which questions the validity of, challenges or prohibits the consummation
of, any of the transactions contemplated by this Agreement.

(g)   Each Purchaser shall have received an opinion of the Company’s counsel,
dated as of the Closing Date, in form, scope and substance reasonably
satisfactory to the Purchaser and in substantially the form of Exhibit D
attached hereto.

(h)   There shall have been no material adverse changes and no material adverse
developments in the business, properties, operations, prospects, financial
condition or results of operations of the Company and its subsidiaries, taken as
a whole, since the date hereof, and no information, of which the Purchasers are
not currently aware, shall come to the attention of the Purchasers that is
materially adverse to the Company.

(i)   Each Purchaser shall have received a copy of resolutions, duly adopted by
the Board of Directors of the Company, which shall be in full force and effect
at the time of the Closing, authorizing the consummation by the Company of the
transactions contemplated hereby and by the Registration Rights Agreement and
the Warrant, certified as such by the Secretary or Assistant Secretary of the
Company.

8.   GOVERNING LAW; MISCELLANEOUS.

(a)   Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in the State of Delaware. The Company and
each of the Purchasers irrevocably consent to the jurisdiction of the United
States federal courts and the state courts located in the State of Delaware in
any suit or proceeding based on or arising under this Agreement and irrevocably
agree that all claims in respect of such suit or proceeding may be determined in
such courts. The Company and each of the Purchasers irrevocably waives the
defense of an inconvenient forum to the maintenance of such suit or proceeding.
The Company and each of the Purchasers further agrees that service of process
mailed by first class mail shall be deemed in every respect effective service of
process in any such suit or proceeding. Nothing herein shall affect the right of
the Company or any Purchaser to serve process in any other manner permitted by
law. The Company and each of the Purchasers agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.

(b)   Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement. In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed Execution Page(s) hereof to be
physically delivered to the other party within five (5) days of the execution
hereof, provided that the failure to so deliver any manually executed Execution
Page shall not affect the validity or enforceability of this Agreement.

22

--------------------------------------------------------------------------------





(c)   Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d)   Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

(e)   Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the Purchasers, the
Company, their affiliates and persons acting on their behalf with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived other than by an instrument in writing signed by
the party to be charged with enforcement and no provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and each
Purchaser.

(f)   Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally, by responsible overnight carrier or by
confirmed facsimile, and shall be effective five (5) days after being placed in
the mail, if mailed, or upon receipt or refusal of receipt, if delivered
personally or by responsible overnight carrier or confirmed facsimile, in each
case addressed to a party. The addresses for such communications shall be:

 

If to the Company:



Orchid BioSciences, Inc.
4390 US Route One North
Princeton, NJ 08540
Telephone: (609) 750-2200
Fax: (609) 750-6400
Attn: Chief Financial Officer

with a copy simultaneously transmitted by like means to (which transmittal shall
not constitute notice hereunder):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Telephone: (617) 542-6000
Fax: (617) 542-2241
Attn: John J. Cheney, III, Esq.

23

--------------------------------------------------------------------------------





If to any Purchaser, to such address set forth under such Purchaser’s name on
the Execution Page hereto executed by such Purchaser.

Each party shall provide notice to the other parties of any change in address.

(g)   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Except as provided
herein, the Company shall not assign this Agreement or any rights or obligations
hereunder. Any Purchaser may assign or transfer the Securities pursuant to the
terms of the Certificate of Designation, the Warrants and this Agreement or
assign such Purchaser’s rights hereunder or thereunder to any other person or
entity, except for direct competitors of the Company or persons or entities that
have announced plans to compete directly with the Company. In addition, and
notwithstanding anything to the contrary contained in this Agreement, the
Registration Rights Agreement or the Warrants, the Securities may be pledged and
all rights of any Purchaser under this Agreement or any other agreement or
document related to the transactions contemplated hereby may be assigned,
without further consent of the Company, to a bona fide pledgee in connection
with such Purchaser’s margin or brokerage account, provided such pledge is
consistent with applicable laws, rules and regulations, including those
promulgated under the Securities Act.

(h)   Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person; provided that Section 4(e) may be enforced by SDS Capital.

(i)   Survival. The representations and warranties of the Company and the
agreements and covenants set forth in Sections 2, 3, 4, 5, 7 and 8 hereof shall
survive the Closings notwithstanding any due diligence investigation conducted
by or on behalf of any Purchaser. Moreover, none of the representations and
warranties made by the Company herein shall act as a waiver of any rights or
remedies any Purchaser may have under applicable U.S. federal or state
securities laws.

(j)   Publicity. Except as otherwise set forth in the Registration Rights
Agreement, the Company and each Purchaser whose name shall appear therein shall
have the right to approve before issuance any press releases, SEC or NASD
filings, or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Purchasers, to make any press release or SEC
or NASD filings with respect to such transactions as is required by applicable
law and regulations (although the Purchasers shall be consulted by the Company
in connection with any such press release which contains such Purchaser’s name
and filing prior to its release and shall be provided with a copy thereof).
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Placement Agents are entitled to place customary “tombstone advertisements”
without such approval, so long as any such tombstone advertisement does not
contain the name of any Purchaser.

(k)   Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

24

--------------------------------------------------------------------------------





(l)   [Reserved.]

(m)   Joint Participation in Drafting. Each party to this Agreement has
participated in the negotiation and drafting of this Agreement, the Certificate
of Designation, the Warrants and the Registration Rights Agreement. As such, the
language used herein and therein shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any party to this Agreement.

(n)   Equitable Relief. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to each Purchaser by vitiating
the intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
hereunder (including, but not limited to, its obligations pursuant to Section 5
hereof) will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement (including, but not
limited to, its obligations pursuant to Section 5 hereof), that each Purchaser
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer of the
Securities, without the necessity of showing economic loss and without any bond
or other security being required.

(o)   Indemnification by Company.

(i)   From and after the Closing, the Company shall hold harmless and indemnify
each of the Purchasers from and against, and shall compensate and reimburse each
of the Purchasers for, any damages (including reasonable attorneys fees) which
are directly or indirectly suffered or incurred by any of the Purchasers or to
which any of the Purchasers may otherwise become subject (regardless of whether
or not such damages relate to any third-party claim) and which arise from or as
a result of, or are directly or indirectly connected with any inaccuracy in or
breach of any of the Company’s representations, warranties or covenants set
forth herein.

(ii)    In the event of the assertion or commencement by any person of any claim
or legal proceeding with respect to which any Purchaser may have indemnification
rights pursuant to Section 8(o)(i), such Purchaser shall promptly notify the
Company thereof in writing, but the failure to so notify the Company will not
limit any Purchaser’s rights to indemnification hereunder, except to the extent
the Company demonstrates that the defense of such action is prejudiced by the
failure to so give such notice. Within a reasonable time of receipt of such
notice, the Company may at its election participate at its own expense in the
defense of such claim or assume the defense of any such claim with counsel
chosen by the Company; provided, however, that if the defendants in any such
action include any Purchaser and the Company and any such Purchaser shall have
been advised by its counsel that there may be legal defenses available to the
Purchasers which are different from or additional to and in conflict with or
present a potential conflict with those available to the Company, such Purchaser
shall have the right to employ its own counsel in such action, and in such event
the reasonable fees and expenses of such counsel shall be borne by the Company,
provided further, however, that the Company shall only be obligated to pay the
reasonable fees and expenses of one counsel for all Purchasers. If the Company
assumes the defense of such claim and no conflict exists permitting the
Purchasers to retain separate counsel pursuant to the immediately preceding
sentence, the Company shall have no obligation to pay any fees or expenses of
any counsel retained any Purchaser or any other person entitled to
indemnification hereunder in connection with such a claim. No Purchaser shall
settle any claim in respect of which indemnification shall be sought hereunder
without the prior written consent of the Company. The Company shall not be
liable for any settlement of any action, claim, suit or proceeding (or for any
related losses, damages, liabilities, costs or expenses) if such settlement is
effectuated without its written consent, which shall not be unreasonably
withheld.

25

--------------------------------------------------------------------------------



(p)   Knowledge. As used in this Agreement, the term “knowledge” with respect to
the Company shall mean and include actual knowledge of the Company’s directors
and executive officers and that knowledge that such directors and executive
officers could have obtained in the management of his or her business affairs
after making due inquiry and exercising due diligence which a prudent business
person should have made or exercised, as applicable, with respect thereto.

(q)   Additional Acknowledgement. Each Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, the Certificate of Designation, the Registration Rights Agreement and
the Warrants, that it has independently determined to enter into the
transactions contemplated hereby and thereby, that it is not relying on any
advice from or evaluation by any other Purchaser, and that it is not acting in
concert with any other Purchaser in making its purchase of securities hereunder.
The Purchasers and, to its knowledge, the Company agree that the Purchasers have
not taken any actions that would deem such Purchasers to be members of a "group"
for purposes of Section 13(d) of the Exchange Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

ORCHID BIOSCIENCES, INC.

By: /s/ ANDREW P. SAVADELIS  

--------------------------------------------------------------------------------

Name: Andrew P. Savadelis Title: Sr. Vice President, Finance and Chief Financial
Officer

PURCHASER:

SDS MERCHANT FUND, LP

By: /s/ STEVE DERBY  

--------------------------------------------------------------------------------

  Name: Steve Derby   Title:  Managing Member

ADDRESS:
53 Forest Ave., 2nd Floor
Old Greenwich, CT 06870
Attn: Steve Derby, Managing Member

Units: 400
Purchase Price ($10,000 per Unit): $4,000,000

27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

ORCHID BIOSCIENCES, INC.

By: /s/ ANDREW P. SAVADELIS  

--------------------------------------------------------------------------------

Name: Andrew P. Savadelis Title: Sr. Vice President, Finance and Chief Financial
Officer

PURCHASER:

BAYSTAR CAPITAL II, L.P.

By: /s/ STEVE DERBY  

--------------------------------------------------------------------------------

  Name: Steve Derby   Title:  Portfolio Manager

ADDRESS
80 E. Sir Francis Drake Blvd., Suite 2B
Larkspur, CA 94939-1709
Attn: Steve Derby, Portfolio Manager

Units: 300
Purchase Price ($10,000 per Unit): $3,000,000

28

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

ORCHID BIOSCIENCES, INC.

By: /s/ ANDREW P. SAVADELIS  

--------------------------------------------------------------------------------

Name: Andrew P. Savadelis Title: Sr. Vice President, Finance and Chief Financial
Officer

Title: Sr. Vice President, Finance and Chief Financial Officer

PURCHASER:

DMG LEGACY FUND LLC

By: /s/ THOMAS MCAULEY  

--------------------------------------------------------------------------------

Name: Thomas McAuley Title: Chief Investment Officer

ADDRESS
53 Forest Ave.
Suite 202
Old Greenwich, CT 06870
Attn: Thomas McAuley, Chief Investment Officer

Units: 45
Purchase Price ($10,000 per Unit): $450,000

29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

ORCHID BIOSCIENCES, INC

By: /s/ ANDREW P. SAVADELIS  

--------------------------------------------------------------------------------

Name: Andrew P. Savadelis Title: Sr. Vice President, Finance and Chief Financial
Officer

PURCHASER:

DMG LEGACY INSTITUTIONAL FUND LLC

By: /s/ THOMAS MCAULEY  

--------------------------------------------------------------------------------

Name: Thomas McAuley Title: Chief Investment Officer

ADDRESS
53 Forest Ave.
Suite 202
Old Greenwich, CT 06870
Attn: Thomas McAuley, Chief Investment Officer

Units: 418.5
Purchase Price ($10,000 per Unit): $4,185,000

30

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

ORCHID BIOSCIENCES, INC.

By: /s/ ANDREW P. SAVADELIS  

--------------------------------------------------------------------------------

Name: Andrew P. Savadelis Title: Sr. Vice President, Finance and Chief Financial
Officer

PURCHASER:

DMG LEGACY INTERNATIONAL LTD.

By: /s/ THOMAS MCAULEY  

--------------------------------------------------------------------------------

Name: Thomas McAuley Title: Chief Investment Officer

ADDRESS
53 Forest Ave.
Suite 202
Old Greenwich, CT 06870
Attn: Thomas McAuley, Chief Investment Officer

Units: 436.5
Purchase Price ($10,000 per Unit): $4,365,000

31

--------------------------------------------------------------------------------